AGREEMENT AND PLAN OF MERGER between GATEWAY ENERGY CORPORATION and GATEWAY ACQUISITION LLC. and GATEWAY ENERGY HOLDINGS LLC dated as of August 13, 2013 3270196v3 TABLE OF CONTENTS Article I The Merger 1 Section 1.01 The Merger. 1 Section 1.02 Closing. 1 Section 1.03 Effective Time. 1 Section 1.04 Effects of the Merger. 1 Section 1.05 Certificate of Formation; Company Agreement 1 Section 1.06 Managers and Officers. 1 Article II Effect of the Merger on Capital Stock 1 Section 2.01 Effect of the Merger on Capital Stock. 1 Section 2.02 Surrender and Payment. 1 Section 2.03 Dissenting Shares. 1 Section 2.04 Adjustments. 1 Section 2.05 Withholding Rights. 1 Section 2.06 Lost Certificates. 1 Section 2.07 Treatment of Stock Options and Other Stock-based Compensation. 1 Article III Representations and Warranties of the Company 1 Section 3.01 Organization; Standing and Power; Charter Documents; Minutes; Subsidiaries. 1 Section 3.02 Capital Structure. 1 Section 3.03 Authority; Non-contravention; Governmental Consents. 1 Section 3.04 SEC Filings; Financial Statements; Internal Controls. 1 Section 3.05 Absence of Certain Changes or Events. 1 Section 3.06 Taxes. 1 Section 3.07 Information Statement 1 Article IV Representations and Warranties of Parent and Merger Sub 1 Section 4.01 Organization. 1 Section 4.02 Authority; Non-contravention; Governmental Consents. 1 Section 4.03 Information Statement 1 Section 4.04 Financial Capability. 1 Section 4.05 Legal Proceedings. 1 Article V Covenants. 1 Section 5.01 Conduct of Business of the Company. 1 Section 5.02 Other Actions. 1 Section 5.03 Access to Information; Confidentiality. 1 Section 5.04 No Solicitation. 1 Section 5.05 Stockholders’ Written Consent; Information Statement. 1 Section 5.06 Notices of Certain Events. 1 i 3270196v3 Section 5.07 Reserved. 1 Section 5.08 Directors' and Officers' Indemnification and Insurance. 1 Section 5.09 Reasonable Best Efforts. 1 Section 5.10 Public Announcements. 1 Section 5.11 Takeover Statutes. 1 Section 5.12 Section 16 Matters. 1 Section 5.13 Further Assurances. 1 Article VI Conditions. 1 Section 6.01 Conditions to Each Party's Obligation to Effect the Merger. 1 Section 6.02 Conditions to Obligations of Parent and Merger Sub. 1 Section 6.03 Conditions to Obligation of the Company. 1 Article VII Termination, Amendment and Waiver 1 Section 7.01 Termination By Mutual Consent 1 Section 7.02 Termination By Either Parent or the Company. 1 Section 7.03 Termination By Parent 1 Section 7.04 Termination By the Company. 1 Section 7.05 Notice of Termination; Effect of Termination. 1 Section 7.06 Fees and Expenses Following Termination. 1 Section 7.07 Amendment 1 Section 7.08 Extension; Waiver. 1 Article
